UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7257


ANDRE MICHAEL SPATES, a/k/a Andre M. Spates El,

                    Petitioner - Appellant,

             v.

STATE OF NORTH CAROLINA; BARNEY OWENS,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard Ernest Myers, II, District Judge. (5:19-hc-02283-M)


Submitted: November 19, 2020                                Decided: November 24, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andre Michael Spates, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andre Michael Spates seeks to appeal the district court’s order dismissing his

28 U.S.C. § 2254 petition as an unauthorized, successive § 2254 petition. The order is not

appealable unless a circuit justice or judge issues a certificate of appealability.

See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

When, as here, the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the petition

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Spates has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2